Citation Nr: 0740564	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The service department records certified the veteran's 
service in the Philippines in World War II as follows: pre-
war service from November 2, 1941 to December 7, 1941; 
Beleaguered status from December 8, 1941, to April 9, 1942; 
POW (prisoner of war) status from April 10, 1942, to 
September 28, 1942; no casualty status from September 29, 
1942, to August 6, 1945; and regular Philippine Army service 
from August 7, 1945, to June 30, 1946.  He died in April 
1977.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.   

In September 2005, the appellant indicated on her appeal form 
(VA Form 9) that she desired a hearing before at the Central 
Office before a Veterans Law Judge.  However, in a statement 
received by the Board in November 2007, the appellant stated 
that she wished to withdraw her request for a hearing.  See 
38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in April 1977, at the age of 60.  
According to the postmortem death certificate, the cause of 
his death was malignancy involving the right lung, tracheo 
bronchial esophageal lymph nodes and thoracic vertebra, 
bronchopneumonia bilateral with pleural effusion 1400 cc 
right and 400 cc left; atherosclerosis aorta, acute mucosal 
ulcer, stomach.  

2.  In October 1953, the service department certified that 
the veteran was a prisoner of war from April 10, 1942, to 
September 28, 1942.  

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

4.  The veteran's cause of death is related to his service.  
CONCLUSION OF LAW

Service connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312 (2007); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain diseases, to 
include atherosclerotic heart disease, and its complications, 
for a veteran who is a former prisoner of war, if manifested 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service, even though there is no record of such disease 
during service, provided the rebuttable presumptions of 3.307 
are also satisfied.  38 C.F.R. § 3.309(e).  

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).   

The veteran's service medical records do not show any 
relevant medical treatment.  Service connection was not in 
effect for any disease or disability during the veteran's 
lifetime.

In October 1953, the service department certified that the 
veteran was a prisoner of war from April 10, 1942, to 
September 28, 1942.  See also National Personnel Records 
Center report, received in June 2005.  

In this case, the medical evidence includes a VA hospital 
report, dated in April 1977, which indicates that the veteran 
was admitted with a number of conditions, to include 
"malignancy involving the right lung, tracheo brochial 
esophageal lymph nodes and thoracic vertebra," and 
"atherosclerosis, aorta."  The report notes the following: 
the veteran was treated for symptoms of hypotension and 
difficulty breathing, as well as cough and abdominal pain; he 
was noted to have a mass lesion near the spinal cord that was 
probably metastatic; on the sixth day of his stay he 
developed difficulty breathing, went into cardiorespiratory 
arrest, and expired.  

A certificate of death, dated in April 1977, does not list a 
cause of death.  However, a "postmortem certificate of 
death," also dated in April 1977, states that the cause of 
death was: "malignancy involving the right lung, tracheo 
brochial esophageal lymph nodes and thoracic vertebra, 
bronchopneumonia bilateral with pleural effusion 1400 cc 
right and 400 cc left; atherosclerosis aorta, acute mucosal 
ulcer, stomach."  
 
The Board has determined that service connection for the 
cause of the veteran's death is warranted.  The veteran was a 
former POW and his atherosclerosis is presumed to be related 
to his service.  See 38 C.F.R. § 3.309(e).  Atherosclerosis 
is listed among the veteran's disorders in the April 1977 VA 
hospital report, which covers the veteran's treatment for the 
six days prior to his death.  Atherosclerosis is also listed 
as one of the causes of death in the postmortem certificate 
of death.  VA regulations provide that a "service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
In this case, there is no competent evidence of record upon 
which to rule out athersclerosis (which the postmortem 
certificate of death lists as one of the causes of death), as 
the immediate or underlying cause of death (either singly, or 
jointly with some other condition), or to otherwise find that 
it was not etiologically related to the cause of death, nor 
may the Board presume such a lack of a relationship.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Given the foregoing, and affording the appellant the benefit 
of all doubt, the Board finds that the evidence is at least 
in equipoise, and that service connection for the cause of 
the veteran's death is therefore warranted.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.309(c), 3.312.  Accordingly, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is granted.


II.  Duty to notify and assist

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in February 2005, the 
appellant was notified of the VCAA, and of her duties to 
obtain evidence.  Furthermore, as the Board has fully granted 
the appellant's claim, the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
appellant is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

ORDER

Service connection for the cause of the veteran's death is 
granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


